      Case 3:18-cr-04683-GPC Document 257 Filed 07/30/21 PageID.2933 Page 1 of 5



 1
     WIECHERT, MUNK &                        MINTZ, LEVIN, COHN, FERRIS,
 2   GOLDSTEIN, PC                           GLOVSKYAND POPEO, P.C.
     David W. Wiechert, SBN 94607            Randy K. Jones, SBN 141711
 3   Jessica C. Munk, SBN 238832             3580 Carmel Mountain Road, Suite 300
 4   William J. Migler, SBN 318518           San Diego, CA 92130
     27136 Paseo Espada, Suite B1123         Telephone: (858) 314-1510
 5   San Juan Capistrano, CA 92675           Email: rkjones@mintz.com
 6   Telephone: (949) 361-2822
     Email: dwiechert@wmgattorneys.com       Attorney for Mark Manoogian
 7          jessica@wmgattorneys.com
            william@wmgattorneys.com
 8   Attorneys for Jacob Bychak
 9
     BIENERT KATZMAN                         BIRD MARELLA BOXER WOLPERT
10 LITTRELL WILLIAMS LLP                     NESSIM DROOKS LINCENBERG
11 Thomas H. Bienert, Jr., SBN 135311        RHOW P.C.
     James D. Riddet, SBN 39826              Gary S. Lincenberg, SBN 123058
12 Whitney Z. Bernstein, SBN 304917          Nicole Rodriguez Van Dyk, SBN 261646
                                             Darren L. Patrick, SBN 310727
13 903 Calle Amanecer, Suite 350
   San Clemente, California 92673            1875 Century Park East, Floor 23
14 Telephone: (949) 369-3700                 Los Angeles, CA 90067
   Email: tbienert@bklwlaw.com               Telephone: (310) 201-2100
15        jriddet@bklwlaw.com                Email: glincenberg@birdmarella.com
16        wbernstein@bklwlaw.com                    nvandyk@birdmarella.com
                                                   dpatrick@birdmarella.com
17 Attorneys for Mohammed Abdul Qayyum       Attorneys for Petr Pacas
18
19
                           IN THE UNITED STATES DISTRICT COURT
20
                         FOR THE SOUTHERN DISTRICT OF CALIFORNIA
21
22
     UNITED STATES OF AMERICA,                 Case No. 18-CR-4683-GPC
23                                             Honorable Gonzalo P. Curiel
24          Plaintiff,
                                               DEFENDANTS’ NOTICE OF MOTION
25   v.                                        TO COMPEL DISCOVERY
26
     JACOB BYCHAK, et al.,                     Hearing Date: August 20, 2021
27                                             Hearing Time: 1:00 p.m.
28        Defendants.                          Department: Courtroom 2D

30                                    1
31            DEFENDANTS’ NOTICE OF MOTION TO COMPEL DISCOVERY
     Case 3:18-cr-04683-GPC Document 257 Filed 07/30/21 PageID.2934 Page 2 of 5



 1         PLEASE TAKE NOTICE that on August 20, 2021 at 1:00 p.m., or as soon
 2 thereafter as the matter may be heard in the courtroom of the Honorable Gonzalo P.
 3 Curiel, United States District Court Judge, located at 221 West Broadway, San Diego,
 4 California 92101, Courtroom 2D, Defendants Jacob Bychak, Mark Manoogian,
 5 Mohammed Abdul Qayyum, and Petr Pacas (collectively “Defendants”) will, and hereby
 6 do, jointly move the Court to order the government to provide the following information
 7 and produce the following evidence, pursuant to Federal Rule of Criminal Procedure 16(a)
 8 and Brady v. Maryland, 373 U.S. 83 (1963):
 9         (1)   Production or identification by bates-number, of all documents in the
10               government’s possession which came from the Company A informant(s)
11               either directly or through Spamhaus; and
12         (2)    The date(s) when the government received the Company A
13               information/documentation identified in number one above.
14         This motion is based on this notice, the Memorandum of Points and Authorities In
15 Support of the Defendants’ Motion to Compel Discovery filed concurrently herewith, the
16 Declaration of Jessica C. Munk and Exhibits A-C attached thereto, the files and records in
17 this case, and any evidence and argument that may be presented at the hearing on this
18 matter.
19                                        Respectfully submitted:
20 Dated: July 30, 2021                   WIECHERT, MUNK & GOLDSTEIN, PC
21
                                          By: William J. Migler
22                                          David W. Wiechert
                                            Jessica C. Munk
23
                                            William J. Migler
24                                          Attorneys for Jacob Bychak
25
26
27
28
30                                   2
31           DEFENDANTS’ NOTICE OF MOTION TO COMPEL DISCOVERY
     Case 3:18-cr-04683-GPC Document 257 Filed 07/30/21 PageID.2935 Page 3 of 5



 1 Dated: July 30, 2021                MINTZ, LEVIN, COHN, FERRIS,
 2                                     GLOVSKY AND POPEO, P.C.
 3                                     By: Randy K. Jones
 4                                         Randy K. Jones
                                           Attorneys for Mark Manoogian
 5
 6
     Dated: July 30, 2021              BIENERT KATZMAN
 7                                     LITTRELL WILLIAMS LLP
 8
                                       By: Whitney Z. Bernstein
 9                                        Thomas H. Bienert, Jr.
10                                        James D. Riddet
                                          Whitney Z. Bernstein
11                                       Attorneys for Mohammed Abdul Qayyum
12
13
     Dated: July 30, 2021               BIRD, MARELLA, BOXER, WOLPERT,
14                                      NESSIM, DROOKS, LINCENBERG &
15                                      RHOW, P.C.

16                                      By: Nicole Rodriguez Van Dyk
17                                        Gary S. Lincenberg
                                          Nicole Rodriguez Van Dyk
18                                        Darren L. Patrick
                                          Attorneys for Petr Pacas
19
20
21
22
23
24
25
26
27
28
30                                   3
31           DEFENDANTS’ NOTICE OF MOTION TO COMPEL DISCOVERY
     Case 3:18-cr-04683-GPC Document 257 Filed 07/30/21 PageID.2936 Page 4 of 5



 1    CERTIFICATE OF AUTHORIZATION TO SIGN ELECTRONIC SIGNATURE
 2
           Pursuant to section 2(f)(4) of the Electronic Case Filing Administrative Policies and
 3
     Procedures of the United States District Court for the Southern District of California, I
 4
     certify that the content of this document is acceptable to counsel for the Defendants and
 5
     that I have obtained authorization from Randy K. Jones, Whitney Z. Bernstein, and Nicole
 6
     Rodriguez Van Dyk.
 7
 8
     Dated: July 30, 2021                          By: s/Jessica C. Munk
 9                                                     Jessica C. Munk
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30                                    4
31            DEFENDANTS’ NOTICE OF MOTION TO COMPEL DISCOVERY
     Case 3:18-cr-04683-GPC Document 257 Filed 07/30/21 PageID.2937 Page 5 of 5



 1                               CERTIFICATE OF SERVICE
 2         Counsel for Defendant certifies that the foregoing pleading has been electronically
 3 served on the following parties by virtue of their registration with the CM/ECF system:
 4
                                   AUSA Melanie K. Pierson
 5
                                    AUSA Sabrina L. Feve
 6                                   AUSA Ashley E. Goff
 7                                   U.S. Attorney’s Office
                                   880 Front Street, Rm 6293
 8                                    San Diego, CA 92101
 9                                 melanie.pierson@usdoj.gov
                                    sabrina.feve@usdoj.gov
10                                   ashley.goff@usdoj.gov
11
                                      Candina S. Heath
12                                  Department of Justice
13                           1301 New York Avenue NW, Suite 600
                                    Washington, DC 20530
14                                candina.heath2@usdoj.gov
15
16      I certify under penalty of perjury under the laws of the United States of
17 America that the foregoing is true and correct.
18         Executed on July 30, 2021, at San Juan Capistrano, California.
19
                                                        s/Jessica C. Munk
20                                                      Jessica C. Munk
21
22
23
24
25
26
27
28
30
                                            1
31                                CERTIFICATE OF SERVICE
